Title: 4th.
From: Adams, John Quincy
To: 


       Reading over the Salem paper to day, I found an account of the death, and funeral of Mr. Hardy, a delegate in Congress from the State of Virginia, a gentleman, from whom I received the politest treatment while I was in New York, but what is of Consequence, a firm and steady friend to his Country, a mild Republican, and a worthy man. In the evening Mr. Thaxter return’d from Salem, where he heard of the decease of my aunt Tufts, whose excellent Qualities endeared her, to her relations and to all her acquaintance: The continual occasion which every person has to reflect upon the slender thread of life, has drawn from great and ingenious minds every observation, that can be made respecting mor­tality: happy is it in this aweful seperation from those that are near to us, when we have only to grieve for our own sakes. What a source of Consolation in these Circumstances, is the perswasion, that our friends, have gained in the Change, an advantage incomparably greater than our loss. Ah! what can the reflections of an Atheist be, at the death of a dear friend; (if a mind of that cast is capable of friendship) what Idea, can support him: the mind which contributed once so greatly to his happiness; he supposes to be annihilated with the body, it animated, and he can derive no soothing thoughts from resignation to a Providence the existence of which he denies. Just Heaven! whatever misfortunes it may be my lot to be afflicted with hereafter, grant, that the frenzy of infidelity, may never be of the number! Mrs. Tufts died on Sunday the 30th. of last month. A few days before, when not only she herself, but all those around her were in hourly expectition of her dissolution, her only Son to whom she has always been the tenderest, the most affectionate of mothers set off on a journey: and has nature given to any human hearts, the coldness, and the hardness of marble, who, that is blest with the smallest degree of Sensibility, would not shudder at the idea, of abandoning a dying parent, was it for the dominion of the world? Heaven, be praised! I know only this Character in this family, that is deprived, of every amiable virtue of the heart.
       Mr. Hardy died October 17th. and in him these States have lost, a patriot, from whose virtues, they would I doubt not, have derived great advantages, had the all wise ruler of Events, thought proper to continue him longer in the world. The respect shown him, after his death by the august body, of which he was a member, proves how much he was esteemed and beloved by them.
      